 



EXHIBIT 10.11

Summary of Revised Director Compensation Structure for Non-Employee Directors

     On October 19, 2004, the Board of Directors (“Board”) of Matrixx
Initiatives, Inc., based upon the recommendation of the Compensation Committee,
approved a revised compensation structure for non-employee directors. The new
compensation structure is effective July 1, 2004, which is the date the
Compensation Committee originally recommended the changes to the Board for its
consideration.

     Under the new structure, the Chairman of the Board will receive a quarterly
retainer of $7,500 and all other non-employee directors will receive a quarterly
retainer of $5,000. All non-employee directors will receive an annual grant of
3,500 shares of restricted common stock and 10,000 options. The restrictions on
the stock lapse three years from the date of grant and the options vest one-half
immediately and one-half after one year. Non-employee directors will also
receive a quarterly fee of $1,000 for each committee assignment (the “Committee
Fee”). In addition, the Chairman of the Audit Committee will receive a quarterly
fee of $2,000, and the Chairmen of the Corporate Governance and Nominating and
Compensation Committees will each receive a quarterly fee of $1,250. Directors
are also reimbursed for travel and other out-of-pocket expenses incurred by them
that are incidental to Board and committee meeting attendance.

 